Citation Nr: 0914904	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a service-connected 
left shoulder disability, currently evaluated 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Procedural history

The Veteran served on active duty from August 1980 to January 
1984.

In a March 1984 rating decision, service connection was 
granted for recurrent left shoulder dislocation.  In October 
2003, the RO received the Veteran's claim of entitlement to 
an increased disability rating for his service-connected left 
shoulder disability, then evaluated 10 percent disabling.  
The March 2004 rating decision denied the claim, and he 
appealed.

The Veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge in Washington, DC in July 
2005.  A transcript of this hearing has been associated with 
the Veteran's VA claims folder.

This matter was previously before the Board in April 2006.  
At that time, it was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for additional 
development.  That development has been completed.  The 
matter was readjudicated by the Agency of Original 
Jurisdiction (AOJ) in an October 2007 Supplemental Statement 
of the Case (SSOC).  At that time, a 20 percent disability 
rating was assigned for the Veteran's service-connected left 
shoulder disability.  The Veteran has not expressed 
satisfaction with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  



Issues not on appeal

In the Board's April 2006 decision, an increased 30 percent 
disability rating was assigned for the Veteran's service-
connected right knee disability; a temporary total disability 
rating was assigned for the period between June 30, 2004 and 
September 24, 2004 due to knee surgery; and an increased 30 
percent disability rating was assigned for service-connected 
depression.  These matters have been concluded and are no 
longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by 
tenderness, painful movement, instability, guarding of 
movement and limitation of motion with x-ray evidence of mild 
degenerative changes in the left shoulder joint.   The 
competent medical evidence of record further shows that the 
Veteran experiences weakness of grip in the left hand and 
weakness, numbness and tingling in the left shoulder, arm and 
hand associated with his service-connected left shoulder 
disability.

2.  The evidence does not show that the Veteran's service-
connected left shoulder disability is so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a left shoulder musculoskeletal disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5201 (2008).  

2.  The criteria for a separate 10 percent disability rating 
for neurological symptoms associated with the service-
connected left shoulder disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8615 (2008); Esteban v. Brown, 6 Vet. App. 
259, 261(1994).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased disability rating for his 
service-connected left shoulder disability, currently 
evaluated  20 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

Stegall considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As was noted in the Introduction, the Board's April 2006 
remand required VA to provide the Veteran with a VA medical 
examination to determine the severity of his service-
connected left shoulder disability.  This was accomplished in 
March 2007.  The agency of original jurisdiction was then to 
readjudicate the Veteran's claim.  This was done in the 
October 2007 SSOC.  

The appeal was returned to the Board.  The matter was again 
remanded in May 2008 for appropriate notice pertaining to the 
Veterans Claims Assistance Act of 2000 (VCAA) pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This was accomplished via a June 2, 2008 VCAA letter in which 
the Veteran was given proper notice under Dingess.  The 
agency of original jurisdiction was then to readjudicate the 
Veteran's claim.  This was done in an October 2008 SSOC.

Based on this record, the Board finds that VA has complied 
with the instructions provided in the remands.

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for an increased rating in letters 
from the RO dated January 9, 2004, June 2, 2008 and July 31, 
2008, including evidence showing "that your service-connected 
condition has gotten worse."  Crucially, the RO informed the 
Veteran of VA's duty to assist him in the development of his 
claims in the above-referenced January 2004, June 2008 and 
July 2008 letters, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "relevant 
records from any Federal agency.  This may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  With respect to private 
treatment records, the letter informed the Veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records to include "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The January 2004, June 2008 and July 2008 VCAA letters 
further emphasized:  "If the evidence is not in your 
possession, you must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  [Emphasis as 
in the original letter]

The Board notes that the January 2004, June 2008 and July 
2008letters specifically requested of the Veteran:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by the VA.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-mentioned June 2008 and July 2008 
letters, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the June 2008 and July 2008 
letters instructed the Veteran that two factors were relevant 
in determining effective dates of increased rating claims:  
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Regarding the Veteran's claims for an increased disability 
rating, subsequent to Dingess, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the Veteran:  (1) that, to substantiate a claim, the 
Veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the Veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The Veteran was provided specific notice of the Court's 
decision in Vazquez-Flores v. Peake in the above-mentioned 
July 2008 letter.  The Board recognizes that this letter was 
mailed to the Veteran after adjudication of the claim by the 
RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any 
timing error concerning Vazquez-Flores or Dingess  notice was 
cured with the readjudication in the October 2008 SSOC.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, his VA and private 
medical records and has provided him with several 
examinations. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  
He exercised the option of a personal hearing and was 
afforded one in July 2005 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2008).  

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008). 

Analysis

Esteban considerations

The Veteran's service-connected left upper extremity 
disability is currently denominated "neuropathy, left upper 
extremity; history, left shoulder dislocation".
Recent VA examination reflects a current diagnosis of 
recurrent left shoulder dislocations and mild degenerative 
joint disease of the left shoulder with small erosion of the 
humeral head.  See the March 2007 VA compensation and pension 
(C&P) examination report.  The medical evidence of record 
indicates that the Veteran's service-connected left shoulder 
disability is primarily manifested by pain, weakness, 
tingling, numbness and limitation of motion.  The RO has 
rated the Veteran's left shoulder disability  20 percent 
disabling under Diagnostic Codes 5201 [limitation of motion 
of the arm] - 8615 [neuritis of the median nerve].  
See 38 C.F.R. § 4.27 (2008) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].
 
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Veteran's VA treatment records indicate that he suffers 
from weakness of grip in the left hand and weakness, numbness 
and tingling in the left shoulder, arm and hand.  See the 
March 2007 VA C & P examination report, VA treatment records 
from January 2004, March 2004, April 2004, June 2007, June 
2008 and September 2008 and a private September 2005 crossbow 
certification report.  Moreover, a June 2007 VA treatment 
record reflects that the Veteran suffers from nerve 
impingement.  

After having considered the entire record, the Board has 
concluded that the Veteran's neurological complaints amount 
to symptomatology which is distinct from musculoskeletal 
complaints such as recurrent dislocations and degenerative 
changes.  Accordingly, the Board finds that the two sets of 
complaints, neurological and musculoskeletal, should be rated 
separately.  Assigning a separate disability rating for the 
Veteran's distinct neurological complaints does not amount to 
prohibited 'pyramiding'.  See 38 C.F.R. § 4.14 (2008) [the 
evaluation of the same disability under various diagnoses is 
to be avoided].
  
Assignment of diagnostic codes

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no rating code for recurrent dislocation of the left 
shoulder.  The Veteran's service-connected left shoulder 
disability is therefore rated by analogy.  See 38 C.F.R. § 
4.20 (2008) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].

The March 2007 VA examination reflects a current diagnosis of 
recurrent left shoulder dislocations and mild degenerative 
joint disease of the left shoulder with small erosion of the 
humeral head, manifested by limitation of motion.  Thus, 
rating under Diagnostic Codes 5010 [arthritis] and 5201 
[limitation of motion] is appropriate.  

The Veteran's complaints of neurological symptomatology 
associated with his left shoulder disability, to include 
weakness, numbness and tingling, are consistent with the 
criteria for a rating under Diagnostic Code 8615, median 
nerve neuritis.  The Veteran and his representative have not 
suggested a more appropriate rating code.

Schedular ratings

(i.)  Limitation of motion of the arm

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).  Under Diagnostic Code 
5003 [degenerative arthritis], arthritis of a major joint be 
rated under the criteria for limitation of motion of the 
affected joint. For the purpose of rating disabilities due to 
arthritis, the shoulder is considered a major joint. 
See 38 C.F.R. § 4.45 (2008).

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 20 percent evaluation for the 
minor extremity.  Limitation of motion to 25 degrees from the 
side warrants a 30 percent evaluation for the minor 
extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2008).

The Board observes that the Veteran is right-handed and so 
his left upper extremity is his minor, non-dominant 
extremity.  See 38 C.F.R. § 4.69 (2008) [a distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes, and only one extremity is to be 
considered major].    

The Veteran has been assigned a 20 percent disability rating.  
In order to warrant the next higher 30 percent disability 
rating for the non-dominant extremity under Diagnostic Code 
5201, there must be evidence of motion limited to 25 degrees 
of the side.

The most restricted measurement of abduction exhibited by the 
Veteran was identified during the March 2007 VA C & P 
examination, at which time he experienced loss of range of 
arm motion, with additional loss of function due to weakness 
and fatigue (abduction limited to 85 degrees out of 180 
without pain and to 90 degrees with pain, with no 
additionally loss of range of motion on repetition).  See the 
March 2007 VA C & P examination report.  These measurements 
fall well above of the limitation of motion required to 
warrant a higher schedular rating.  There is no showing in 
any medical report of arm motion limited to 25 degrees, or 
any approximation thereof, which would allow for the 
assignment of a 30 percent disability rating.  The ranges of 
motion, in the 85-90 degree range, closely approximate 
shoulder level, which warrants the assignment of a 20 percent 
rating. 

Accordingly, there is no basis in the record for the 
assignment of a disability rating in excess of the currently 
assigned 20 percent for the service-connected musculoskeletal 
disability.  



(ii.)  Neuritis of the median nerve

Diagnostic Code 8615 provides for a 60 percent rating for the 
minor median nerve with the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  A 40 percent 
is warranted for severe incomplete paralysis of the minor 
median nerve.  A 20 percent is warranted for moderate 
incomplete analysis of the minor median nerve.  A 10 percent 
rating is warranted for mild incomplete paralysis of the 
minor median nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8615 (2008).  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2008).  "Mild" is generally defined as "not being or 
involving what is extreme.  "Moderate" is generally defined 
as "of average or medium quality, amount, scope, range, etc."  
"Severe" is generally defined as "of a great degree:  
serious."  See Webster's Eleventh New Collegiate Dictionary 
at pages. 787, 798 and 1140 (2007).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  See 38 C.F.R. § 4.124a, Note.

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated at a maximum equal to severe 
incomplete paralysis.  The maximum for neuritis not 
characterized by organic changes will be that for moderate 
incomplete paralysis.  See 38 C.F.R. § 4.123 (2008).

Diagnostic Code 8615 rates primarily on the basis of severity 
of the associated symptomatology.  In this case, the Veteran 
experiences numbness, weakness and tingling in his left 
shoulder arm and hand.  See the July 2005 hearing transcript 
at pages 22-23, the March 2007 VA C & P examination and VA 
treatment records from January 2004 and June 2007.  Moreover, 
the Veteran has been noted to experience weakness of grip 
with his left hand.  See a private September 2005 crossbow 
certification report and a September 2008 VA treatment 
record.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
will be assigned when the required symptomatology is not 
shown.  38 C.F.R. § 4.31 (2008).   Review of the competent 
medical evidence of record indicates that the Veteran's left 
arm has suffered some loss of function, that is to say that 
the neuritis of the minor median nerve is not asymptomatic.

The Board finds, after carefully evaluating all of the 
relevant evidence of record, that the Veteran's neurological 
symptomatology, which includes complaints of numbness, 
tingling and reduced grip strength in the left upper 
extremity, is consistent with mild incomplete paralysis of 
the median nerve.  That is, there is mild impairment of 
function.  A 10 percent rating is therefore warranted under 
Diagnostic Code 8615.

The Board has considered whether or not a higher disability 
rating would be for application.  However, there is no 
objective evidence of record which suggests that more 
significant disability, approximating moderate incomplete 
paralysis, is present.  Indeed, the only specific loss of 
function is occasionally diminished grip strength.

Accordingly, a 10 percent disability rating is warranted 
under Diagnostic Code 8615.  This is in addition to the 20 
percent disability rating already assigned under Diagnostic 
Codes 5010 and 5201.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's left shoulder 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran has repeatedly complained of pain that can be 
elicited raising his left arm above his shoulder level.  The 
March 2007 VA C & P examiner specifically noted that while 
there was pain upon repetitive use, there was no additional 
loss of motion upon repetitive use.  See the March 2007 VA C 
& P examination.  

Moreover, any complaints of weakness are now encompassed in 
the newly-assigned 10 percent rating under Diagnostic Code 
8615.

For these reasons, the Board concludes that an increased 
rating is not warranted under DeLuca.   

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  As was 
noted in the Introduction above, the Veteran's most recent 
claim for increased disability ratings for a left shoulder 
disability was filed on October 28, 2003.  In this case, 
therefore, the relevant time period is from October 28, 2002 
to the present.

The Board notes that, as reflected in the Introduction, 
during the pendency of this appeal, the RO granted an 
increased rating from 10 percent to 20 percent, effective 
April 14, 2004.  Accordingly, the question before the Board 
is whether the Veteran was entitled to a disability rating in 
excess of 10 percent between October 28, 2002 and April 13, 
2004 and/or a disability rating in excess of 20 percent after 
April 14, 2004.  

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's service-
connected left shoulder disability was more or less severe 
during the appeal period than it is currently rated by the 
RO.  The Veteran has pointed to none.  The 10 percent rating 
was correctly assigned between October 28, 2002 and April 13, 
2004 and the 20 percent rating was correctly assigned 
thereafter.  

With respect to the newly assigned 10 percent rating for 
neurological symptomatology under Diagnostic Code 8615, it is 
not the Board's responsibility to assign an effective date 
therefor.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, in the January 2006 SOC the RO determined that 
an extraschedular rating was not warranted as to the 
Veteran's service-connected lumbosacral spine disability.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's service-connected left shoulder disability 
such as to render the Veteran's disability exceptional or 
unusual.  It appears that the Veteran has not been 
hospitalized for his service-connected left shoulder 
disability.  

With respect to marked interference with employment, there is 
no specific evidence in the record that the Veteran's left 
shoulder disability alone has caused a marked interference 
with employment, over and above that which is contemplated in 
the disability ratings now assigned.  See Thun v. Peake, 
21 Vet. App. 111 (2008).  There is no objective evidence of 
significant employment impairment or lost time from work due 
to the service-connected left shoulder disability.  Indeed, 
the Veteran has asserted that he can no longer work as a 
contractor or carpenter because of a right knee disability 
rather than his service-connected left shoulder disability.  
See the Veteran's statement on a February 2004 Application 
for Assistance: Department Emergency Aid Fund and the 
Veteran's April 2004 notice of disagreement.  

In addition, there is not evidence of an exceptional or 
unusual clinical picture, or of any other factor which would 
call for extraschedular consideration.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected left shoulder disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2008).  Therefore, 
referral of this case to appropriate VA officials for 
consideration of the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an increased rating for a service-connected 
left shoulder disability, rated 20 percent disabling under 
Diagnostic Code 5201, is denied.  

Entitlement to a separate 10 percent disability rating under 
Diagnostic Code 8615 for neuritis causing mild incomplete 
paralysis of the minor median nerve associated with a 
service-connected left shoulder disability is granted.  To 
that extent, the appeal is allowed



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


